MEMORANDUM **
Jose Alberto Lopez-Lopez, a native and citizen of Mexico, petitions for review of the decision of the Board of Immigration Appeals summarily affirming an immigration judge’s (“IJ”) denial of his application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review factual findings for substantial evidence. See Molinos-Estrada, v. INS, 293 F.3d 1089, 1093 (9th Cir.2002). We deny the petition for review.
Substantial evidence supports the IJ’s determination that Lopez-Lopez failed to credibly establish ten years of continuous physical presence in the United States because the record reflects that he spent more than three months in Mexico in the ten years immediately preceding service of the notice to appear. See 8 U.S.C. § 1229b(d)(2). Accordingly, Lopez-Lopez is statutorily ineligible for cancellation of removal. See id.
The Clerk is directed to stay the mandate pending the resolution of Desta v. Ashcroft, No. 03-70477 and further order of this Court.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.